In a proceeding under section 90 of the Judiciary Law, to discipline respondent as an attorney at law, the Justice of the *644Supreme Court to whom the issues were referred for trial, has filed -his report. As to the four charges against respondent, the Justice recommended that two be dismissed and two sustained, and that respondent be disbarred; and the Justice made appropriate findings as to all the charges. Each of the parties (petitioner and respondent) now cross-moves to confirm so much of-the Jus? tice’s report as is favorable- to him and to disaffirm so much of the report as is unfavorable to him. The respective motions are granted to the extent of confirming the Justice’s findings of fact with respect to the four charges; the respondent is adjudged guilty upon the two charges, as found by the Justice; and respondent is adjudged not guilty upon the other two charges, as found by the Justice. In all other respects, the motions are denied. We agree with the learned Trial Justice’s findings and with his recommendation as to the charges' to be sustained and dismissed. However, we do not agree with his recommendation as to the measure of discipline to be imposed. Under all the circumstances, and particularly because this respondent was acting as an employee of another attorney who is being disciplined in another proceeding (Matter of Friedman, 17 A D 2d 644), we believe that as against the respondent the only disciplinary action which is warranted is a public censure. Accordingly, with respect to the two charges on which this respondent has been adjudged guilty, he is hereby censured for his misconduct. Beldock, P. J,, Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.